Citation Nr: 1519448	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a September 2008 rating decision assigning an effective date of April 30, 2007 for the grant of service connection for a left knee disability should be revised on the grounds of clear and unmistakable error (CUE).

2.  Entitlement to an initial rating in excess of 50 percent for depression.

3.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 14, 2010.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

The Board notes that the Veteran is in receipt of a TDIU as of July 14, 2010.  Although the issue of entitlement to TDIU prior to this date has not been certified for appeal, this issue has been raised by the record in light of the Board's grant of the Veteran's CUE motion herein, and assignment of an earlier effective date for the grant of service connection for his left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue is part of the appeal, and listed among the issues on the title page.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of an initial rating in excess of 50 percent for depression, an increased rating for a left knee disability and entitlement to TDIU prior to July 14, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO granted service connection for a left knee disability and assigned an effective date of April 30, 2007.  
 
2.  Although the correct facts, as they were known at the time, were before the RO in September 2008, the statutory or regulatory provisions then extant were not correctly applied, and the failure to correctly apply those laws and regulations manifestly changed the outcome of the September 2008 rating decision.


CONCLUSION OF LAW

The September 2008 rating decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks revision of the September 2008 to reflect an effective date of April 11, 1988 for the grant of service connection.  He argues that the RO failed to correctly apply 38 C.F.R. § 3.156(c) in assigning an effective date.  See December 2011 Notice of Disagreement; see also February 2015 Hearing Tr. at 20-22.  Additionally, he argues that the assignment of the April 30, 2007 effective date was the product of the invalid extraordinary awards review program (EAP) procedure, and thus the September 2008 rating decision is void.  

By way of background, the Veteran originally sought service connection for his left knee disability by a claim received on April 11, 1988.  This claim was denied in an unappealed May 1988 rating decision.  

On April 20, 2007, VA received a claim to reopen the Veteran's previously denied left knee claim.  In April 2008, VA received additional service treatment records (STRs) showing complaints of left knee pain in service, and a diagnosis of severe chondromalacia of the left knee.  See September 2008 Rating Decision; see also June 2008 Regional Office Memorandum.  This evidence was not associated with the claims file at the time VA first decided the claim.

Based on this new evidence, along with a March 2008 VA examiner's opinion, the RO granted service connection in a September 2008 rating decision.  An effective date of April 30, 2007 was assigned for the grant of service connection, as this was the date VA received the claim to reopen.  

Analysis

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2014).  Here, a September 2008 rating action granted service connection for a left knee disability and assigned an effective date of April 30, 2007.  It is undisputed that the Veteran did not file a timely notice of disagreement challenging this determination.  If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Clear and unmistakable error is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014) (internal citations omitted).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

The Board agrees that there was CUE in the September 2008 rating decision because it is undebatable that 38 C.F.R. § 3.156(c) was incorrectly applied, and the commission of this error manifestly changed the outcome of the decision.  The Board notes that the current version of section 3.156(c) was in existence in September 2008.  The undisputed facts show that the STRs associated with the file in April 2008 were (1) relevant to the claim because they showed a diagnosis of a left knee disability in service; and (2) in existence, but not associated with the claims file, at the time VA first decided the claim.  See 38 C.F.R. § 3.156(c)(1).   

Pursuant to 38 C.F.R. § 3.156(c)(3), if an award is based at least in part on the newly received service records, the effective date of such an award is the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Here, it is clear that the award of service connection was based at least in part on the STRs received April 2008.  See September 2008 Rating Decision; see also June 2008 Regional Office Memorandum.  Moreover, in light of the finding that the Veteran's left knee degenerative joint disease "was incurred in military service, and . . . still exists today," the appropriate effective date of the grant of service connection was April 11, 1988.  See September 2008 Rating Decision.  Indeed, the RO originally determined that the appropriate effective date was "the date the original claim for service connection of the left knee was received due to the subsequent receipt of original [STRs]."  See June 2008 Regional Office Memorandum.  Therefore, the RO erred as a matter of law by assigning an effective date of April 30, 2007, and this error manifestly changed the outcome of the September 2008 rating decision.  

In light of the above, the Veteran's CUE motion is granted, and revision of the September 2008 rating decision to reflect an April 11, 1988 effective date for the grant of service connection is warranted.  In light of the Board's grant of CUE as detailed above, it is unnecessary for the Board to reach the Veteran's argument concerning the use of the EAP.  


ORDER

The motion to revise the September 2008 rating decision on the basis of clear and unmistakable error is granted, and the rating decision is revised to reflect an effective date of April 11, 1988 for the grant of service connection for the Veteran's left knee disability.


REMAND

In light of the Board's grant of the Veteran's CUE motion, the issues of an increased rating for his left knee disability and entitlement to TDIU prior to July 14, 2010, should be remanded.  The RO must assign the initial rating for the Veteran's left knee disability prior to April 30, 2007 in the first instance.  See 38 U.S.C.A. § 7104(a) (2014).   The assignment of such a rating may affect the period on appeal and the Veteran's entitlement to TDIU prior to July 2010.  Thus, these claims should be remanded as inextricably intertwined with the RO's adjudication of the initial rating to be assigned for the Veteran's left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Remand of these issues is also necessary to afford the Veteran a new VA examination in connection with his left knee disability.  The Board notes that the VA examinations of record are not adequate, as they do not address whether, and to what extent, the Veteran exhibited additional limitation of motion due to functional loss.   See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet App 202, 205-6 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  Additionally, given the assignment of an effective date of April 11, 1988, it is likely that there will be insufficient evidence in the record upon which a historical rating may be based.  Consequently, a retrospective medical opinion is in order.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of a disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period").  

Finally, at his hearing before the Board, the Veteran testified that his depression has worsened since his most recent VA examination.  As such, the issue of entitlement to a higher initial rating for this disability should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records concerning the Veteran's left knee disability and depression, including any records from 1982 to 2007.

2.  Invite the Veteran to identify any additional medical providers who treated him for his left knee disability from 1982 to the present.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee and depression symptomatology, and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of all manifestations of his psychiatric disability.

5.  Additionally, schedule the Veteran for a VA examination to determine the nature, extent and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

In addition, the examiner should also provide a retrospective medical opinion as to the nature, extent and severity of his left knee disability from 1988 to the present, including whether and to what extent the Veteran experienced functional loss due to pain and/or any of the other symptoms noted above.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  A complete rationale for any opinion expressed shall be provided.

If the examiner cannot provide any opinion requested above, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

6.  After the above development has been completed, readjudicate the issues on appeal, including the initial rating to be assigned for the Veteran's left knee disability from April 11, 1988 and whether the Veteran is entitled to a TDIU prior to July 14, 2010.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


